Opinion by
Mr. Chief Justice McBride.
This is an action for libel. The defendant demurred on the ground that the complaint did not state facts sufficient to constitute a cause of action. We have examined the record, and are of the opinion that the language used is not libelous per se; and, there being no innuendo, the demurrer was properly sustained. As no good purpose would be served by perpetuating in the Oregon Reports the article over which the action arose, we omit it from the opinion.
The judgment is affirmed. Affirmed.
Mr. Justice Moore, Mr. Justice Burnett and Mr. Justice Ramsey concur.